Citation Nr: 0213248	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied service connection for 
post-traumatic stress disorder.  


FINDINGS OF FACT

1.  A rating decision dated in November 1987 denied the 
veteran's original claim of entitlement to service connection 
for post-traumatic stress disorder.  

2.  Although the veteran was informed of this determination 
and of his appellate rights in December 1987, he did not 
initiate an appeal.  

3.  The evidence received since the November 1987 rating 
decision is essentially cumulative and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for post-traumatic 
stress disorder.  


CONCLUSIONS OF LAW

1.  The November 1987 rating decision denying the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2001).  

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Bernklau v. Principi, 291 F.3d 795, 803-6 
(Fed. Cir. 2002).  

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The record shows that the veteran submitted several formal 
claims for compensation benefits (VA Form 21-526) before he 
filed in January 1987 an initial informal claim for service 
connection for post-traumatic stress disorder.  The record 
also shows that the veteran submitted another VA Form 21-526 
in May 1988, as well as an informal claim for service 
connection for post-traumatic stress disorder in December 
1998.  Thus, when the veteran sought to reopen his service 
connection claim, the information necessary to proceed with 
the claim was already essentially of record.  

With respect to VA's duty to furnish notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim, 38 U.S.C.A. § 5103(a), 
the Board notes that in August 2000, the veteran and his 
representative were provided a statement of the case with 
respect to the issue now before the Board.  This document set 
forth the legal criteria governing claims for service 
connection for post-traumatic stress disorder, listed the 
evidence considered by the RO, and offered analyses of the 
facts as applied to the legal criteria set forth therein, 
thereby informing the veteran of the information and evidence 
necessary to substantiate his claim.  The provisions of 
38 C.F.R. § 3.304(f) that became effective on March 7, 1997, 
were set forth verbatim in the statement of the case.  The 
Board notes, however, that whether the claim is considered 
under the old or the new version of 38 C.F.R. § 3.304(f), 
credible supporting evidence that the claimed inservice 
stressor occurred was required.  In addition, the notice sent 
to the veteran in September 1999 advising him that his claim 
for service connection for post-traumatic stress disorder had 
been denied informed him that evidence of inservice stressors 
was among the elements necessary to substantiate his claim.  
The veteran could not have been oblivious of this 
requirement.  In correspondence sent to him in May 1987 in 
conjunction with his initial claim for service connection for 
post-traumatic stress disorder, the RO specifically requested 
that he - 

describe the specific in[-]service 
incident(s) which precipitated this 
disability [post-traumatic stress 
disorder].  Please attempt to be as 
specific as to dates, places, units of 
assignments, medals or citations received 
as a result of these events, and if 
appropriate the names and other 
identifying information concerning any 
other individuals involved in the events.  

This information is necessary to obtain 
supportive evidence of the stressful 
events.  Failure to respond may make it 
difficult or impossible to obtain such 
evidence. . . .

(The veteran did not respond to this request.)  

The Board further notes that in correspondence dated in 
January 2002, the RO notified the veteran of the type of 
evidence necessary to substantiate his claim and of the 
respective obligations of the parties in obtaining that 
evidence.  A review of the record reveals, however, that 
there are reports of VA hospitalization and, it appears, 
medical evidence supporting the grant of Social Security 
Administration disability benefits, which the veteran has 
been receiving more many years, that are not of record.  
Ordinarily, this would trigger under the VCAA an obligation 
on VA's part to secure this evidence and associate it with 
the claims file, especially in light of the still more 
arduous requirements imposed by the law to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  See 
Quartuccio, 16 Vet. App. at 187.  The rating decision of 
September 1999 denying his claim was provided to the veteran 
with the notice sent to him at that time.  Both the rating 
decision and the statement of the case advised the veteran 
that his DD-214 did not show that he was stationed in 
Vietnam.  He was effectively placed on notice of this but did 
not submit evidence to refute it.  The Board is of the 
opinion that when evidence in the possession of the 
government refuted a material fact asserted by the veteran, 
it was made obvious to him that the burden shifted to him to 
submit evidence in rebuttal.  Where, as here, the claim is 
inherently incredible, it is harmless error at most if VA 
failed to inform the claimant in exquisite detail which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  Rigidly following 
the demands of Quartuccio in this case would indeed be 
exalting form over substance.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Moreover, to the extent that they could be said to apply to 
applications to reopen, none of the "Duty to Assist" 
obligations imposed by 38 U.S.C.A. § 5103A are required to be 
performed where, as here, there is no reasonable possibility 
that the assistance rendered would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A(a)(2).  None of the evidence 
that the record suggests might still be obtained in this case 
can refute the simple fact that the veteran did not serve in 
Vietnam, that, in fact, he never left the United States.  

The Board observes that medical evidence consisting of VA 
treatment reports was received after the statement of the 
case was issued but before the case was certified to the 
Board in April 2002.  None of this evidence, however, 
contains any specific information regarding stressors and, by 
its very nature, cannot cure the material defect discussed in 
this case, the fact that the veteran did not serve in 
Vietnam.  The Board therefore finds that the evidence is not 
pertinent and that a remand for purposes of issuing a 
supplemental statement of the case is not required.  See 67 
Fed. Reg. 3099, 3104-5 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.31).  

On August 29, 2001, the final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes, however, 
that the regulations governing applications to reopen 
previously and finally denied claims were made effective only 
with respect to those applications received on or after 
August 29, 2001.  Id.  

The Board concludes that although the RO did not advise the 
veteran of the VCAA's specific provisions, the RO met the 
requirements of the VCAA insofar as that Act applies to 
applications to reopen.  Accordingly, there would be no 
possible benefit in further development of the claim or in 
remanding this case to the RO for further consideration of 
the requirements of the VCAA.  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration under VCAA, poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92.  

The record shows that a rating decision dated in November 
1987 denied the veteran's original claim of entitlement to 
service connection for post-traumatic stress disorder on the 
basis that the disorder had not been diagnosed and that, in 
any case, there was no evidence showing that he had served in 
the Republic of  Vietnam.  The veteran was informed of this 
determination and of his appellate rights the following 
month, but he did not initiate an appeal.  The rating 
decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 
20.1103.  

Although the veteran filed an application to reopen his claim 
in May 1988, the previous denial was continued by a rating 
decision dated the following August.  The notice of this 
determination, however, did not specifically advise the 
veteran that the denial of his claim for service connection 
for post-traumatic stress disorder had been confirmed and 
continued.  Accordingly, the August 1988 confirmed rating 
decision is not final.  See Best v. Brown, 10 Vet. App. 322, 
325 (1997) (for VA decision to become final, written 
notification to the claimant specifying the disability denied 
is required).  

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence before the rating board in November 1987 
included the service medical records, the veteran's DD-214, 
statements by the veteran, and reports of VA and private 
examination and treatment.  This evidence revealed that the 
service medical records were completely negative for 
complaints or findings of psychiatric abnormality and that 
the earliest documentation of any psychiatric deficit was a 
diagnosis of schizoid personality contained in the report of 
a private psychiatrist dated in March 1976.  He was seen at a 
VA outpatient clinic in April 1977 for a complaint of 
insomnia and treated with Valium.  He was hospitalized by VA 
from August to September 1977 with a final diagnosis of 
schizophrenia, undifferentiated type.  On a VA psychiatric 
examination in January 1978, the veteran complained of 
nervousness since 1973, and the examination culminated in a 
diagnosis of chronic undifferentiated schizophrenia.  

The medical evidence before the rating board in November 1987 
showed that the veteran was treated on numerous occasions 
thereafter for psychiatric disability variously diagnosed as 
borderline schizophrenia, schizophrenic condition with 
depressive features and aggressive behavior, chronic 
undifferentiated schizophrenia, paranoid schizophrenia, or 
psychotic depression.  The medical evidence showed a 
pervasive history of polydrug abuse with diagnoses that 
included substance abuse disorder.  However, none of the 
evidence before the rating board in November 1987 showed a 
diagnosis of post-traumatic stress disorder.  Moreover, 
despite the veteran's indication to a private psychiatrist in 
January 1978 that he was in service in Vietnam, his DD-214 
showed that he had no foreign or sea service and did not 
serve in Vietnam.  His only decoration was the National 
Defense Service Medal (NDSM).  In addition, the rating board 
noted that his service medical records gave no indication of 
service in Vietnam and that he had failed to identify the 
specific stressors that might support a diagnosis of post-
traumatic stress disorder.  

The evidence received since the prior final rating decision 
shows that the veteran was diagnosed with post-traumatic 
stress disorder when he was hospitalized by VA in June and 
July 1988; other diagnoses were schizoaffective disorder, 
cocaine abuse, and alcohol dependence.  The veteran continued 
to insist that he was a Vietnam veteran.  For example, in an 
informal claim filed in December 1998, the veteran said that 
he had been diagnosed with post-traumatic stress disorder and 
that his symptoms were "completely related" to his service 
in Vietnam as an infantryman.  His DD-214 shows that he 
served as an Airman Basic (AB) in the Air Force in the United 
States.  

Moreover, none of the evidence received since November 1987 
contains any specific evidence of claimed stressors.  In his 
substantive appeal, the veteran merely asserts that his post-
traumatic stress disorder "is a result of my military 
service and [t]herefore I should be compensated 
accordingly."  Although a VA hospitalization from January to 
February 1999 carried forward a diagnosis of post-traumatic 
stress disorder, the only basis for the diagnosis was a 
notation in the hospital report that the veteran was a 
"Vietnam Conflict [v]eteran."  The primary diagnosis 
remained schizophrenia, chronic undifferentiated type.  The 
Board observes that even when stressors are specifically 
identified in a medical report, after-the-fact medical nexus 
evidence cannot be used to establish the occurrence of the 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (Table).  

Thus, even when the old evidence is considered in light of 
the new, the record fails to establish that the veteran 
served in Vietnam or that he experienced stressful events in 
service that might serve to support a diagnosis of post-
traumatic stress disorder.  None of this evidence, considered 
in light of the evidence before the rating board in November 
1987, provides "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, . 
. ."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(emphasis added).  The new evidence is not so significant to 
the issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Although the newly submitted evidence is presumed to be 
credible when determining whether the claim should be 
reopened, Justus v. Principi, 3 Vet. App. 510 (1992), 
"Justus does not require the Secretary to consider the 
patently incredible to be credible."  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  See Samuels v. West, 11 Vet. App. 433, 
436 (1998) (Board not required to accept the veteran's 
assertions of a combat stressor in Vietnam as true where the 
record is absolutely clear that he did not serve in Vietnam).  
In this case, it is abundantly clear that the veteran was not 
an infantryman and never served outside the U.S., let alone 
in Vietnam.

As the additional evidence submitted since the November 1987 
rating decision is not both new and material, the application 
to reopen must be denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

